Citation Nr: 1739503	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-27 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for an acquired psychiatric disorder to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression and PTSD and to include as secondary to cervical spine dystonia.

3.  Entitlement to service connection for cervical dystonia.

5.  Entitlement to service connection for residuals of heat exhaustion to include leg cramps, numbness in lips and cheeks, migraine headaches, vision problems, loss of sense of smell and taste, photophobia, hand tremor, and cognitive impairment.

6.  Entitlement to service connection for migraine headaches to include as secondary to cervical dystonia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from September 1973 to September 1977.  The Veteran also had subsequent service in the Army National Guard and United States Army Reserve, to include active duty service from June 18, 2007 to June 27, 2007, and inactive duty training with the Army National Guard on February 28, 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the Veteran requested and attended a hearing before a Decision Review Officer (DRO) in November 2011.  However, due to a recorder issue, a transcript of this hearing was not associated with the claims file.  Subsequently the RO informed the Veteran of the recorder issue, and asked if he would like to appear for another hearing or would prefer that notes summarizing the hearing testimony be completed and associated with the claims file.  In November 2011 the Veteran elected to have a summary associated with the claims file in lieu of another hearing.

Additionally, the Veteran initially requested a hearing when he filed his formal appeal in October 2012.  However, he subsequently withdrew this hearing request in February 2017, after his appeal was certified to the Board for appellate consideration.  As such, the Board will proceed to adjudicate the Veteran's appeal.

Moreover, according to Clemons v. Shinseki, 23 Vet. App. 1 (2009), mental health disability claims should be construed to include any mental health disability or symptoms that may be reasonably encompassed by the claimant's description of the claim.  As discussed below entitlement to service connection for both depression and PTSD has been raised by the record.  Accordingly, the Board has characterized the Veteran's depression claim as seeking entitlement to service connection for an acquired psychiatric disorder to include depression and PTSD.

The Board separately notes that the Veteran also previously applied for service connection for cervical adenopathy in February 1995.  However, since the condition of cervical dystonia is an entirely separate medical condition, and there is no indication that the Veteran seeks to reopen that matter, the Board will proceed to adjudicate the Veteran's claim for cervical dystonia as an entirely new and separate service connection claim.  

Finally, the Board notes that in keeping with VA's duty to liberally construe theories of entitlement, the Board has expanded the Veteran's heat exhaustion residuals claim with regard to headaches to include headaches incurred as a result of cervical dystonia incurred during the Veteran's heat exhaustion incident.

The issues of entitlement to service connection for an acquired psychiatric disorder, heat exhaustion residuals, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1992 rating decision denied service connection for PTSD and depression; the Veteran did not perfect an appeal.

2.  Evidence submitted since the October 1992 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  The Veteran's cervical dystonia was incurred during active duty service.  


CONCLUSIONS OF LAW

1.  The October 1992 rating decision which denied service connection for PTSD and depression is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the October 1992 rating decision and the claim of entitlement to service connection for PTSD and depression is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for cervical dystonia have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of his new and material evidence and cervical dystonia claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. New and Material Evidence Petition

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In such a case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Here, the October 1992 PTSD and depression decision became final because the Veteran did not submit a timely appeal and nor did he submit additional evidence in support of his claim prior to the expiration of the appeal period.  

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Since the time of the October 1992 rating decision the Veteran has additional periods of active duty and inactive duty training and he asserts that events that occurred during these periods of active service and training have caused depression and PTSD.  Moreover, the Veteran has submitted a May 2012 letter from his VA treating physician who indicated that in addition to depression the Veteran has several symptoms of PTSD and attributed these symptoms to stress caused by the Veteran's active duty heat exhaustion in June 2007 and subsequent mental health issues related to being forced to complete inactive duty training with the Army National Guard in February 2008 despite his physical limitations related to his June 2007 heat exhaustion episode.  As these events had not yet occurred at the time of the previous denial, and the Veteran's lack of PTSD symptoms was a partial basis of denial, such evidence constitutes new and material evidence.  Accordingly, the Board finds that reopening of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

III. Entitlement to Service Connection for Cervical Dystonia

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In the Veteran's October 2008 claim application he explained that he suffered from a heat-related injury during active duty to support Operation Iraqi Freedom.  He explained that he had never experienced a heat-injury so he was not entirely aware of the symptoms, and that he was on the rifle range with full body armor in 109 degree weather for five hours.  During this, the Veteran indicated that his uniform was drenched, he had vision issues, he felt confused and angry, his lips and cheeks were tingling, and his neck starting hurting at the base of his skull.  The Veteran said that he knew something was wrong, but did not entirely understand what was happening.  He also explained that because of the way the target sighting system is mounted, in order to get a good picture of the target he had to hyperextend his neck.  He finally took himself off the shooting range when he realized that he was shooting at the end of range markers instead of the targets.  Service treatment records and personnel records corroborate this event.  The Veteran was diagnosed with heat exhaustion and neck strain at that time.  A subsequent September 2007 VA treatment record characterized the June 2007 event as a heat stroke.  An October 2007 treatment record diagnosed the Veteran with cervicalgia.  The Veteran exhibited continued symptoms of neck pain in addition to headaches and other symptoms, and in November 2008 the Veteran was noted to have suspected diagnoses of cervicalgia and dystonia.  Subsequent private treatment records confirmed this diagnosis in 2009.

In June 2012 the Veteran's VA treating neurologist indicated that the Veteran has received a neurological diagnosis of cervical dystonia from VA, and that this condition had its onset during his military duty, consistent with the Veteran's own statements.  The Board finds this opinion to be probative because the author of that opinion is the Veteran's treating neurologist, and the details of the Veteran's onset of neck pain are well documented in his VA treatment records.  

Although the Board acknowledges that June 2007 treatment records reflect some history of a traverse process cervical spine fracture in 1990, the Veteran's X-ray report at that time indicated no acute process and the Veteran exhibited a good range of motion; moreover, the Board also observes that the Veteran's diagnosed neck condition is neurological, not orthopedic in nature.  Additionally, a March 2015 etiology opinion from the Veteran's private neurologist affirmatively indicates that the Veteran's treatment history and objective findings do not support his remote spinal trauma as the cause of his current symptoms of migraines and cervical dystonia.  In support of this the Veteran's private neurologist noted that the Veteran's September 2012 spinal X-rays in addition to previous X-rays did not indicate a visualized facture, dislocation, or aggressive osseous lesion, and that the Veteran is receiving Botox injection to treat his condition.

Accordingly, entitlement to service connection for cervical dystonia is granted.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).




							(Continued on the next page)

ORDER

The petition to reopen the claim of entitlement to service connection for PTSD and depression is granted.

Entitlement to service connection for cervical dystonia is granted.  


REMAND

Heat Exhaustion Residuals

A review of the record indicates that the Veteran was provided with a VA examination addressing heat exhaustions residuals.  However, the rationale supporting the April 2009 etiology opinion provided does not appear to have addressed the Veteran's reported residuals of loss of sense of taste and sense, reported hand tremor, photophobia, cognitive impairment, or memory issues; specific symptoms discussed by the VA examiner included only headaches, bilateral shoulder pain, depression, light flashes, nausea, and numbness in the face.  Moreover, the examiner concluded that the Veteran's current eye symptoms could be due to glaucoma, but such a conclusion was beyond his area of expertise.  However, the Veteran was not subsequently provided an eye examination, and is unclear to what extent the April 2009 VA examiner predicated his negative etiology opinion for the Veteran's vision issues due to suspected glaucoma.  Additionally, the examiner stated that there was no way to relate the Veteran's heat exhaustions and neck strain to his current neurological symptoms without documented findings at that time to his current symptoms.  However June 2007 treatment records indicate that the Veteran reported blurry vision, headaches, dizziness, and nausea shortly following the incident, and that some of his reported symptoms continued after initial treatment, including seeing flashes of light in his field of vision.  

Moreover, the Veteran submitted a July 2012 neuropsychological which found that the Veteran had low average scores in some areas of functioning, and that given his high level of function in some other cognitive areas his low average scores could be interpreted to represent some loss of cognitive function.  Additionally, the Veteran submitted several articles regarding the effects of heat stroke, including an article submitted in August 2015 which stated that heat stroke can cause central nervous system dysfunction including memory issues, and neurological and cognitive effects.  The Veteran also submitted private treatment records which include diagnoses of ulnar nerve entrapment and cubital tunnel syndrome.  As such, another VA neurological examination should be procured.  

Finally, with regard to headaches, VA treatment records indicate that the Veteran has neck pain with superimposed migraines.  As such, on remand a supplemental opinion addressing whether the Veteran's migraines are secondary to his cervical spine dystonia should also be procured.  

Acquired Psychiatric Disorder

As for the Veteran's acquired psychiatric disorder, a June 2010 evaluation that appears to have been conducted to determine whether the Veteran was deployable for active duty service, diagnosed the Veteran with depression and noted that he reported feelings of depression ever since his June 2007 heat residual incident.  The Veteran has also submitted lay statements indicating that he received mental health treatment following a period of stress during a period of inactive duty training with the Army National Guard in February 2008, and relates his current mental health conditions to this stress.  He indicates that he was denied treatment for his heat exhaustion residuals and neck strain despite reporting his discomfort, and that he was forced to ride in a Humvee despite being in severe pain.  February and March 2008 private treatment records indicate a diagnosis of depression.  Although personnel records related to the Veteran's line of duty determinations that resulted from this incident are of record, the Board notes that the Veteran's Army National Guard service treatment records from that time period are not of record.  

A review of the record reveals that the Veteran has a current diagnosis of depression.  However, the Veteran's treatment records also document symptoms of PTSD, adjustment disorder, affective disorder, and personality disorder, including histrionic, passive-dependent and passive aggressive personality disorder.  Additionally, although the Veteran's treating physician provided a May 2012 positive etiology opinion relating the Veteran's depression to his 2007 active duty service and 2008 inactive duty service, a review of the record indicates that the Veteran was previously diagnosed with major depression with psychotic features, rule out schizophrenia, paranoid type, with superimposed affective disorder in November 1990, which is several years prior to the events of June 2007 and February 2008.  As such, remand of this claim is required to procure an etiology opinion.  

Finally, because the Veteran has also submitted that his cervical dystonia causes his depression, the acquired psychiatric etiology opinion procured should also address entitlement to secondary service connection on this basis.

Additionally, as the Veteran's heat exhaustion residual claim and acquired psychiatric disorder claim are being remanded for VA examination development, update VA treatment records should also be procured.  
 
Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA psychiatric and neurological, and vision treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Obtains any outstanding personnel records and service treatment records relevant to the Veteran's inactive duty service in February 2008.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

3. Schedule the Veteran for a neurological examination with an appropriate clinician for heat exhaustion/heat stroke residuals.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran which should be reflected in the examination report.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should review the Veteran's reported symptoms following his June 2007 heat exhaustion/heat stroke injury, and any other related findings, including but not limited to the Veteran's lay statement of record, his July 2012 neuropsychological evaluation, and any relevant articles or studies submitted, including those submitted in August 2015.

c. Then the examiner should provide the following:

i. Diagnose all current neurological disorders.  In this regard, the Veteran's diagnosis of migraines should be specifically acknowledged.  Moreover the examiner should address the following claimed heat exhaustion residuals:  (1) leg cramps; (2) numbness in lips and cheeks; (3) migraine headaches, (4) vision problems; (5) loss of sense of smell and taste; (6) photophobia; (7) hand tremor; and (8) and cognitive impairment.  With regard to vision problems, if an examination with an appropriate eye specialist to render a diagnosis and opinion is necessary, the examiner should so state and the AOJ should procure the indicated specialist opinion.  

ii. Then, for all neurological disorders or claimed heat exhaustion residuals please provide the following etiology opinions: (1) whether it is at least as likely as not (50 percent or greater probability) that any diagnosed neurological disorder is related to the Veteran's June 2007 heat exhaustion/heat stroke during active duty service.  Please note that if a supplemental eye specialist opinion is procured, that examiner should also opine whether it is at least at likely as not that any diagnosed eye condition is related to the Veteran's June 2007 heat exhaustion/heat stroke incident.

iii. Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed migraine condition is proximately due to or the result of the Veteran's cervical dystonia.

iv. Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed migraine condition is aggravated beyond its natural progression by the Veteran's service-connected cervical dystonia during the appeal period.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. Schedule the Veteran for a psychiatric examination with an appropriate clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner should diagnose all psychiatric disorders.  Then the examiner should provide the following etiology opinions

i.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder is related to the Veteran's June 2007 heat exhaustion/heat stroke during active duty service.

ii. Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder was incurred during the Veteran's February 2008 period of inactive duty training.

iii. Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder was aggravated during the Veteran's February 2008 period of inactive duty training.

iv. Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric condition is proximately due to or the result of the Veteran's cervical dystonia.

v. Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric condition is aggravated beyond its natural progression by the Veteran's service-connected cervical dystonia during the appeal period.  

5. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


